DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds rejection is based on figure 19 of WO2016/130646 to Manicke et al.  Special note is made to the modular design discussed in paragraph [0186] of the different portions discussed in paragraph [0185].  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manicke et al. (WO2016/130646) (as submitted with the IDS of 18 March 2019).
Regarding claim 1, Manicke et al., teach mass spectrometry cartridge (fig. 19) comprising: 
a base (502) in mechanical communication with a spray substrate holder (recess portion 551 is in mechanical communication with base (see discussion in Final Rejection).  Alternatively, portion 551 may be in mechanical communication with 502 as suggested in modular design discussed in [0186]) holding a paper spray substrate (550); 
an absorbent pad (524) between the base and the spray substrate holder (from left to right of figure 19 base 502 is to the left of recess 525 holding pad 524 and recess 525 is to the left of 551 for receiving pad 550, thus from left to right the pad 524 is between a portion of the base 502 and the spray substrate recess portion 551.  Note the claim does not require which direction the pad is between the base and the substrate holder therefore left to right is sufficient to meet the limitation.  Alternatively, paragraph [0186] teaches the paper spray cartridge 500 may be separate parts, therefore the recess portions may be separate parts from one another.  By placing the recess portion 551 on top of pad in recess portion 525, the pad would be between the spray holder 551 and the base 502); 
a translatable sample well holder (504) having a solid phase extraction column ([0184] teaches an integrated SPE and 504 comprises a sample holder, therefore it is interpreted that the SPE is part of the sample holder) interposed between the spray 
wherein when the translatable sample well holder is in a first position, the translatable sample well holder is vertically above the absorbent pad (fig. 19 when in the position seen in figure 2) so that the translatable sample well holder is interposed between the absorbent pad and the top cover (504 is between 524 and 590), 
when the translatable sample well holder is in a second position, the translatable sample well holder is vertically above a spray substrate (fig. 19 in the position seen in figure 4) so that the translatable sample well holder is interposed between the spray substrate and the top cover (504 is between 551 and 590).
Regarding claim 3, Manicke et al. teach wherein the spray substrate holder comprises a pass-through hole that is vertically below the translatable sample well holder when the translatable sample well holder is in the first position (551 in figure 19 has a pass through hole that allows passage of the tip of 550 in either position that is vertically below the  504).
Regarding claim 4, Manicke teaches wherein the translatable sample well holder comprises an extension member configured to translate the translatable sample well 
Regarding claim 5, Manicke teaches wherein the extension member is configured to horizontally translate the translatable sample well holder from the first position to the second position ([0046] and figures 3-4 showing translation from first to second position.  Similar structure is seen in figure 19).
Regarding claim 10, Manicke  teaches the cartridge as discussed above in claim 1.  Moreover, Manicke teaches adding the sample to a cartridge ([0021]); adding a fist solvent to the translatable sample well holder while the translatable sample well is in the first position ([0021]); positioning the sample medium in front of a mass spectrometer pressure inlet (fig. 19 positioned as in fig. 4); applying an electrical potential to the sample (via 174); and analyzing the sample by mass spectrometry (inherent to the inlet to mass spectrometer 170).
Regarding claim 11, Manicke teaches translating the translatable sample well holder (figures 2-4 show translation of 104) and adding a second solvent, wherein the second solvent is an elution solvent to a solid phase extraction column contained in the translatable sample well holder after translating the translatable sample well holder ([0056]and figure 4).
Regarding claim 12, Manicke teaches adding a second solvent, wherein the second solvent is an elution solvent to a solid phase extraction column contained in the translatable sample well holder after translating the translatable sample well holder ([0056]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Manicke et al. (WO2016/130646) (as submitted with the IDS of 18 March 2019) in view of Bare et al. (WO 2012/170301) (copy of publication submitted herewith).
Regarding claim 2, Manicke et al. differs from the claimed invention by not disclosing the top cover comprises the conductive element.
Bare teach wherein the top cover comprises the conductive element (fig. 2 of Bare 22 is comprised by 33 when assembled).
Bare modifies Manicke et al. by suggesting the conductive element to be integrated into the top cover.
Since both inventions are directed towards cartridges for paper spray ionization, it would have been obvious to one of ordinary skill in the art to integrate the conductive element in the top cover of Bare instead of the base because it would allow for automatic connection to a source of voltage to facilitate effortless engagement with a positioned electrode to initiate the ionization process (page 12, lines 16-24).  That is, conductive material located at the top allows for the ionization to be automated in conjuncture with the mass spectrometer.  
Regarding claim 6, Manicke fails to disclose wherein the translatable sample well holder comprises at least one basin
However Bare teaches the well holder comprising a tapered portion (see figure 7 sample inlet port 23).
Since both devices are directed towards sample application to a port, it would have been obvious to form a basin by tapering as done in Bare in the device of Manicke because it would facilitate alignment between the applicator (i.e. pipette) and the porous substrate (Bare, page 7, lines 28-31).
Regarding claim 7, Manicke teaches comprising a pre- concentration column (134) in the translatable sample well holder (134 located in 130 as seen in figure 1).
Regarding claim 8, Manicke in view of Bare teaches wherein the top cover comprises at least one basin (taper in 23 of Bare see figure 7 is tapered thus forming a basin.  Motivation to combine is the same as claim 6 above).
Regarding claim 9, Manicke in view of Bare teaches wherein the at least one basis includes a sample basin and an elution basin (opening 130 of Manicke is for sample and elution see paragraph [0046].  Thus one opening including a function of sample loading and elution.  Bare teaches providing the opening as a tapper (i.e. basin), see discussion above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881